DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because words in Fig. 3, Fig. 6a, Fig. 6b, Fig. 7a, and Fig. 7b are not translated into English.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. 

Specification
The disclosure is objected to because of the following informalities: 
In lines 1 and 4 of pg. 18, a space should be added before the quotations surrounding “simpl”
In line 10-11 of pg. 20, the specification describes a superscript that denotes a measurement; however, the superscript surrounding “approximate” in line 15 of pg. 20, “line sourc” in line 9 of pg. 23, “screened ou” in line 13 of pg. 23, and “measured value” in line 28 of pg. 24 is not consistent with the superscript defined on pg. 20.
In line 9 of pg. 23, “line sourc” should likely read “line source”
In line 13 of pg. 23, “screened ou” should likely read “screened out”
In line 9 of pg. 24, “softenin” should likely read “softening.” Additionally, in the same line, a space should be added between the word “a” and the quotations surrounding “softening”
In line 11 of pg. 25, “contour plo” should likely read “contour plot”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 2-4, 9, 12-13, and 15-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-4 and 15-19 refer to “extension[s]” along the first direction of movement. However, it is unclear whether the “extension” is intended to refer to the length of the coating source/substrate or the distance that the coating source or substrate travels in the first direction. For the purposes of examination, the limitation will be considered to mean at least either of the aforementioned interpretations.
Claim 4 recites a “characteristic length.” However, it is unclear whether the characteristic length refers to the length of the substrate or a region of the substrate that must have specific properties. For the purposes of examination, the limitation will be considered to mean at least either of the aforementioned interpretations.
Claim 9 recites the limitation that the deviation between the measured actual layer thickness profile and the defined target layer thickness profile “if necessary after several iterations” is less than 1.0%. This limitation is unclear as to how many iterations “several” may entail. For the purposes of examination, the limitation will be interpreted to require that the deviation is less than 1.0% after any number of iterations.
Claim 12 recites the limitation "the variation in the deposition rate" in lines 3-4 and “the variation in the velocity of the substrate” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the layer thickness non-uniformity" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teichert (WO 2008015159 A1).
Regarding claim 1, Teichert (WO 2008015159 A1) teaches a layer thickness distribution depends upon the speed of the substrate relative to the coating source and the dwell time in each position (substrate coordinates) (para 0020). Deposition rate is equivalent to the layer thickness divided by the dwell time and thus is also dependent on the substrate coordinates and position of the substrate relative to the coating source. Additionally, Teichert teaches that the desired layer thickness distribution, and thus deposition rate, is produced by executing a dwell or speed function (velocity profile) (para 0022), wherein the function is calculated by an approximation (para 0043-0044) depending on process parameters (several parameters) which have default/initial values determined by a simulation/model (para 0048, 0066). Because the thickness distribution and thus deposition rate depend on the speed function, the deposition rate also depends on the parameters used in the speed function. Alternatively, Teichert teaches that the thickness distribution comprises coefficients (parameters) that are varied until the target distribution is achieved, wherein the coefficients 
Teichert also teaches producing a starting coating and based on its thickness distribution to control the subsequent passes by means of the dwell or speed functions such that the target distribution is produced iteratively by comparing the actual thickness to the desired thickness profile (para 0037). The subsequent dwell or speed function (velocity profile) is determined from the previous known coating and weighting factors (parameters) are corrected to bring the measured layer thickness closer to the desired layer thickness (para 0038-0039, 0054-0056). Teichert also teaches that the movement of the substrate relative to the coating source is in a straight line (para 0050).
Regarding claim 5, Teichert teaches that the speed of the substrate relative to the coating source is approximated by the following function (see pg. 14 line 15 of original document)
                
                    
                        
                            v
                        
                        
                            i
                            +
                            1
                        
                    
                    
                        
                            x
                        
                    
                    =
                    
                        
                            v
                        
                        
                            i
                        
                    
                    
                        
                            x
                        
                    
                    *
                    
                        
                            
                                
                                    d
                                
                                
                                    i
                                
                            
                            
                                
                                    x
                                
                            
                        
                        
                            
                                
                                    d
                                
                                
                                    0
                                
                            
                        
                    
                
            
wherein v(x) is the relative speed of the substrate point x is relation to the coating source and d(x) is the layer thickness achieved at substrate point x. The approximated speed                         
                            
                                
                                    v
                                
                                
                                    i
                                    +
                                    1
                                
                            
                            
                                
                                    x
                                
                            
                        
                     is approximated by the product of the function                         
                            
                                
                                    v
                                
                                
                                    i
                                
                            
                            
                                
                                    x
                                
                            
                        
                    , which depends on the position of the substrate relative to the coating source if the point x is directly opposite the coating source, and the function                         
                            
                                
                                    
                                        
                                            d
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            x
                                        
                                    
                                
                                
                                    
                                        
                                            d
                                        
                                        
                                            0
                                        
                                    
                                
                            
                        
                    , which depends on the substrate coordinates (para 0043).
The deposition rate at each point is dependent on the thickness at the point and the deposition time. Furthermore, the thickness is reciprocal to the speed of the substrate moved relative to the coating source (para 0020); therefore, the deposition rate at each position on the substrate depends on the approximation function to determine speed                         
                            
                                
                                    v
                                
                                
                                    i
                                    +
                                    1
                                
                            
                            
                                
                                    x
                                
                            
                        
                    .
Regarding claim 6, Teichert teaches that the product contains a function                         
                            
                                
                                    v
                                
                                
                                    i
                                
                            
                            
                                
                                    x
                                
                            
                        
                     that depends on position of the substrate relative to the coating source (accounts for the movement of the substrate)                         
                            
                                
                                    
                                        
                                            d
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            x
                                        
                                    
                                
                                
                                    
                                        
                                            d
                                        
                                        
                                            0
                                        
                                    
                                
                            
                        
                     which depends on the coating source coordinates (accounts for the geometry) and is independent of the position of the substrate relative to the coating source (para 0042-0043).
Regarding claim 7, Teichert teaches that the function                         
                            
                                
                                    v
                                
                                
                                    i
                                
                            
                            
                                
                                    x
                                
                            
                        
                     is the relative speed of the substrate relative to the coating source at the previous iteration and thus is also determined by an approximation function comprising one or more parameters with the previous thickness and speed values (para 0042-0043). Additionally, Teichert teaches that the thickness distribution function                        
                             
                            
                                
                                    d
                                
                                
                                    i
                                
                            
                            
                                
                                    x
                                
                            
                        
                     can be represented by superimposed individual thickness distributions that comprise coefficients (parameters) to be changed to match the target thickness, wherein the coefficients correspond to dwell times and their reciprocal value of speed (para 0062). Therefore, both functions comprising the speed function, which also impacts the deposition rate, are approximation functions.
Regarding claim 8, Teichert teaches the process of determining the velocity profile and thickness profile, which is directly proportional to deposition rate, is iterative (repeated) and uses the previously measured thickness compared with the desired thickness to approximate the velocity profile (para 0037).
Regarding claim 9, Teichert teaches minimizing the deviation between the measured layer thickness distribution and target layer thickness distribution through an iterative process (para 0037, 0055-0056). Teichert also teaches that the process is repeated until the desired layer thickness distribution is achieved (para 0038), thus achieving a deviation of 0% (less than 1.0%).
Regarding claim 10, Teichert teaches determining a speed function (velocity profile) for the movement of the substrate to be coated relative to the coating source in order to achieve a desired target layer thickness profile (para 0037-0038). Teichert also teaches coating the substrate using the previously determined velocity profile wherein the substrate to be coated is moved during the coating 
Regarding claim 11, Teichert teaches achieving a uniform distribution (constant) of the layer thickness (para 0002). Teichert also teaches the determined velocity profile is comprised of variable speeds (not constant) (para 0024).
Regarding claim 12, Teichert teaches that the thickness distribution, and thus the deposition rate, depends on the speed of the substrate relative to the coating source (para 0020) as well as that the dwell or speed functions (velocity profile) are selected such that the deviation between a measured layer thickness and the target layer thickness is minimized (para 0037-0038, 0055), thus necessarily compensating for the variation in deposition rate of the coating source.
Regarding claim 13, Teichert teaches that the position of the substrate relative to the coating source affects the thickness distribution, and thus deposition rate, and the most varied of movement states are taken into account (compensated for) (para 0046-0047). Additionally, Teichert teaches that the speed function (velocity profile) depends on relative speed of the substrate and is selected such that the deviation between a measured layer thickness and target layer thickness is minimized (para 0037-0038, 0042-0043, 0055), thus necessarily compensating for the non-uniformity generated by dependence of the deposition rate on the relative position.
Regarding claim 14, Teichert teaches a device for coating a substrate while moving the substrate relative to the coating source in a vacuum coating system (para 0001), wherein the movement of the substrate may be in a straight line during the coating operation (para 0050), wherein the substrate is moved by a transport system (substrate support) (para 0008), wherein the transport systems are controlled using a programmable logic controller for controlling the speed and dwell time of the substrate according to a stored function (profile) (para 0022-0024, 0029-0031) and configured to determine a predetermined velocity profile through an iterative process (para 0037).

Teichert also teaches producing a starting coating and based on its thickness distribution to control the subsequent passes by means of the dwell or speed functions such that the target distribution is produced iteratively by comparing the actual thickness to the desired thickness profile (para 0037). The subsequent dwell or speed function (velocity profile) is determined from the previous known coating and weighting factors (parameters) are corrected to bring the measured layer thickness closer to the desired layer thickness (para 0038-0039, 0054-0056). Teichert also teaches that the movement of the substrate relative to the coating source is in a straight line (para 0050).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 2-4 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Teichert (WO 2008015159 A1), as applied to claim 1 above, and further in view of Nakagawa (US 20120114837 A1).
Regarding claim 2, Teichert teaches the coating operation is carried out by the coating source in a coating range which is extended in a straight line movement (first direction of movement) over a substrate (para 0050).
 Teichert fails to explicitly teach the extension along the first dimension of movement is at least 100 mm. 
However, Nakagawa (US 20120114837 A1), in the analogous art of thin film deposition with a moving deposition source while controlling its moving speed, teaches that the movement speed of a film formation source, which may be for sputtering (para 0004), is controlled using a movement control part (para 0032) and that the transport distance of the film formation unit (extension along the first direction of movement) may be 1000 mm (at least 100 mm) with a 500 mm long substrate (para 0062). 	Teichert is silent to the exact distance that the target moves as well as the size of the substrate. Therefore, because Nakagawa teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a 500 mm long substrate and to move the target 1000 mm in each direction with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
Regarding claim 3, Teichert teaches a uniform layer thickness distribution is to be achieved (para 0002). Teichert fails to explicitly teach the coating range which is extended in the first direction of 
However, Nakagawa (US 20120114837 A1), in the analogous art of thin film deposition with a moving deposition source while controlling its moving speed, teaches that the movement speed of a film formation source, which may be for sputtering (para 0004), is controlled using a movement control part (para 0032) and that the transport distance of the film formation unit (first extension along the first direction of movement) may be 1000 mm with a 500 mm long (second extension) substrate (para 0062). Teichert is silent to the exact distance that the target moves as well as the size of the substrate. Therefore, because Nakagawa teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a 500 mm long substrate and to move the target 1000 mm in each direction with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). The combination of Teichert and Nakagawa teaches a ratio of the first extension to the second extension is 1000/500, or 2 (at least 0.2).
Regarding claim 4, Teichert teaches the thickness may have a special profile (variable layer thickness) (para 0002, para 0021). Teichert fails to explicitly teach the coating range which is extended in the first direction of movement with a first extension and wherein the defined target layer thickness profile has a characteristic length along this first direction of movement, and wherein the ratio of the first extension to the characteristic length is at least 0.2.
However, Nakagawa (US 20120114837 A1), in the analogous art of thin film deposition with a moving deposition source while controlling its moving speed, teaches that the movement speed of a  The combination of Teichert and Nakagawa teaches a ratio of the first extension to the characteristic length is 1000/500, or 2 (at least 0.2). Alternatively, the characteristic length must be less than or equal to the total length of the substrate (500 mm) and thus the ratio of the first extension to the characteristic length must be greater than or equal to 2 (at least 0.2).
Regarding claim 15, the combination of Teichert and Nakagawa teaches that the extension along the first dimension of movement is 1000 mm (at least 200 mm) (Nakagawa para 0062).
Regarding claim 16, the combination of Teichert and Nakagawa teaches that the extension along the first dimension of movement is 1000 mm (at least 300 mm) (Nakagawa para 0062).
Regarding claim 17, the combination of Teichert and Nakagawa teaches that the coating source travel distance (first extension along the first direction of movement) is 1000 mm and the substrate length (second extension along the first direction of movement) is 500 mm (Nakagawa para 0062), resulting in a ratio of the first extension to the second extension of 2 (at least 0.3).
claim 18, the combination of Teichert and Nakagawa teaches that the coating source travel distance (first extension along the first direction of movement) is 1000 mm and the substrate length (second extension along the first direction of movement) is 500 mm (Nakagawa para 0062), resulting in a ratio of the first extension to the second extension of 2 (at least 0.5).
Regarding claim 19, the combination of Teichert and Nakagawa teaches that the coating source travel distance (first extension along the first direction of movement) is 1000 mm and the substrate length (second extension along the first direction of movement) is 500 mm (Nakagawa para 0062), resulting in a ratio of the first extension to the second extension of 2 (at least 1.0).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Okabe (JPS62180063A) teaches a speed control function, wherein the speed pattern is calculated based on the deposition rate and may be used to approximate the film thickness.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/PATRICK S OTT/Examiner, Art Unit 1794                  

/JENNIFER WECKER/Primary Examiner, Art Unit 1797